STATE OF MINNESOTA
                                                                          prDecember 9, 2015

                                  IN SUPREME COURT                            Om:ciEOF
                                                                          ArrsJ.oECcuns
                                         Al5-1947


In re Petition for Transfer to Disability Inactive Status of
Christopher Daniel Leroi, a Minnesota Attorney,
Registration No. 023431X.


                                         ORDER


       The Director of the Office of Lawyers Professional Responsibility has filed a

petition under Rule 28, Rules on Lawyers Professional Responsibility (RLPR), for

transfer of respondent Christopher Daniel Leroi to disability inactive status. The petition

alleges that respondent has a medical diagnosis resulting in physical and mental

limitations that render him unable to competently represent clients within the meaning of

Rule 28(a), RLPR. The petition is also based on an order from the Colorado Supreme

Court transferring respondent to disability inactive status.

       Respondent waives the procedural rights provided by Rule 28( e), RLPR, and

admits the allegations of the petition. The parties jointly recommend that respondent be

immediately transferred to disability inactive status.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.     Respondent Christopher Daniel Leroi is transferred to disability inactive

status effective as of the date of this order. While on disability inactive status, respondent


                                               1
may not render legal advice, discuss legal matters with clients, or otherwise engage in the

practice of law.

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of transfer

to disability inactive status to clients, opposing counsel, and tribunals).

       3.     If respondent seeks reinstatement to the active practice of law, he shall file

a petition under Rule 18, RLPR.




       Dated: December 9, 2015




                                                   David R. Stras
                                                   Associate Justice




                                               2